DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,568,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites all of the current limitations including an article having front and back belts formed from inner sheet, outer sheet, and a plurality of elastic bodies sandwiched therebetween, some of the elastic bodies disposed in at least two sets of concentrated arrays, the concentrated arrays include one concentrated array of 2-4 elastic bodies having an inner-interval spacing of 2-4mm, and a separate specific concentrated array spaced at a greater distance than said inner-interval spacing; the article being divided into four zones and the at least two sets of concentrated arrays are disposed in the front proximal tummy zone.  Said patented claim includes more details than current Claim 1.
Claims 1-5, 7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 5, 6, 10, 7, and 14, respectively, of U.S. Patent No. 10,632,024. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites all of the current limitations including an article having front and back belts formed from inner sheet, outer sheet, and a plurality of elastic bodies sandwiched therebetween, some of the elastic bodies disposed in at least two sets of concentrated arrays, the concentrated arrays include one concentrated array of 2-4 elastic bodies having an inner-interval spacing of 2-4mm, and a separate specific concentrated array spaced at a greater distance than said inner-interval spacing; the article being divided into four zones and the at least two sets of concentrated arrays are disposed in the front proximal tummy zone.  Said patented claim 1 includes more details than current Claim 1.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,632,025. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites all of the current limitations including an article having front and back belts formed from inner sheet, outer sheet, and a plurality of elastic bodies sandwiched therebetween, some of the elastic bodies disposed in at least two sets of concentrated arrays, the concentrated arrays include one concentrated array of 2-4 elastic bodies having an inner-interval spacing of 2-4mm, and a separate specific concentrated array spaced at an extra-interval spacing that is at a greater distance than said inner-interval spacing; the article being divided into four zones and the at least two sets of concentrated arrays are disposed in the front proximal tummy zone.  Said patented claim 1 includes more details than current Claim 1 by setting the upper limit of the extra-interval spacing to be less than 8mm.
Allowable Subject Matter
Claims 1-20 contain allowable subject matter.  However, note the obvious-type double patenting rejection on some of the claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 1 & 12, closest prior art LaVon (US 2013/0211363) teaches an pant-like absorbent article having an elastic belt formed by joining a front belt and a back belt at the side seams.  The elastic belt comprises a plurality of transversely-extending elastic strands divided into zones, wherein the gap between adjacent elastic strands in any given zone is smaller than the gap between adjacent zones (see [0065]-[0066]).  The elastic strands within 2 zones (reads on the currently claimed “concentrated arrays”) near the waist opening are more closely spaced than the elastic strands in a third zone near the waist opening ([0065] where zones 110 & 114 in the front have more closely spaced elastic strands than zone 112; zones 128 & 132 in the back have more closely spaced elastic strands than zone 130).  LaVon also teaches that the spacing between elastic strands within a concentrated array can be 3mm ([0065]) and the spacing between a concentrated array (e.g. 114) and an adjacent array of elastic strands (e.g. in zone 104 or force zones 116-120) can be 1.5 or 2 times of the gap between elastic strands within the concentrated array (114, see [0066]).  However, LaVon fails to teach that the 2 concentrated arrays are located in the front proximal tummy zone or in the back distal tummy zone as defined in the claims.  LaVon discloses specific force profiles within the disclosed zones (e.g. [0067]) to create an article that fits around the torso of a user to improve fit and prevent sagging.  Thus one skilled in the art would not seek to rearrange the concentrated arrays in LaVon to the currently claimed locations, as doing so would destroy the intended functions of LaVon.
The remaining claims are allowable at least for being dependent from Claim 1 or 12.
JP 2012-095937 discloses a pant-like absorbent article having front waist region divided into 3 regions and rear waist region divided into 4 regions, and having 2 arrays with narrow spacing in both the front and the rear waist regions but these arrays (see Figs. 5 & 6) have an extra-interval of 15mm (“R4,” see [0043]) and an inner-interval of 7mm (“R3”), thus ‘937 does not meet the requirements of a concentrated array as recited in the independent claims. Additionally, the narrow-spacing arrays do not fall within the front proximal tummy zone or the back distal tummy zone, as required by the claims.
JP 2009-125087 discloses a pant-like absorbent article having four zones in each of the front and rear belt regions, the zones appearing to be equal in its dimension in the longitudinal direction (see e.g. Figs. 2-3), which is different from the currently claimed proximal tummy zone being at a location of 50-85% of the seam length (measured from distal edge to the proximal edge) and the leg zone being at a location of 85-100%. JP’087 also fails to teach at least 2 concentrated arrays in front proximal tummy zone or the back distal tummy zone as required by the instant independent claims.
JP 2012-135519 is deficient for reasons similar to those for JP ‘087. The elastics in JP ‘519 are equally spaced and thus do not form concentrated arrays as required by Claim 1 or 12.
JP 5566550 teaches a pant-like absorbent article having one narrowly-spaced array and a regularly-spaced array in the rear waist region (Fig. 11). The front waist region is shown to have one narrowly-spaced array and two regularly spaced arrays (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
27 September 2022